      Case 4:11-cv-06714-YGR Document 499 Filed 08/25/21 Page 1 of 2




     BETSY C. MANIFOLD (182450)
 1   RACHELE R. BYRD (190634)
 2   BRITTANY N. DEJONG (258766)
     WOLF HALDENSTEIN ADLER
 3    FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
     Telephone: (619) 239-4599
 5   Facsimile: (619) 234-4599
     manifold@whafh.com
 6   byrd@whafh.com
     dejong@whafh.com
 7
     MARK C. RIFKING (pro hac vice)
 8   MATTHEW M. GUINEY (pro hac vice)
     WOLF HALDENSTEIN ADLER
 9     FREEMAN & HERZ LLP
     270 Madison Ave
10   New York, NY 10016
     Telephone: (212) 545-4600
11   Facsimile: (212) 686-0114
     rifkin@whafh.com
12   guiney@whafh.com
13   Interim Class Counsel and Proposed Co-Class Counsel
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                      OAKLAND DIVISION
17
18   IN RE APPLE IPHONE ANTITRUST                 No. 4:11-cv-06714-YGR
     LITIGATION
19                                                DECLARATION OF RACHELE R. BYRD
20                                                IN SUPPORT OF PLAINTIFFS’
                                                  OPPOSITION TO DEFENDANT APPLE
21                                                INC.’S DAUBERT MOTION TO
                                                  EXCLUDE TESTIMONY OF
22                                                PROFESSOR DANIEL L. MCFADDEN
23                                                DATE:       Nov. 16, 2021
24                                                TIME:       10:00 a.m.
                                                  CTROOM:     1, 4th Floor
25                                                JUDGE:      Hon. Yvonne Gonzalez Rogers

26
27
28


             BYRD DECL. ISO PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE INC.’S DAUBERT
                   MOTION TO EXCLUDE TESTIMONY OF PROFESSOR DANIEL L. MCFADDEN
                                                                 No. 4:11-CV-06714-YGR
      Case 4:11-cv-06714-YGR Document 499 Filed 08/25/21 Page 2 of 2




 1   I, Rachele R. Byrd, declare as follows:
 2           1.       I am an attorney duly licensed to practice before all the courts of the State of
 3   California. I am a partner of the law firm Wolf Haldenstein Adler Freeman & Herz LLP, attorneys
 4   for Consumer Plaintiffs and Interim Class Counsel appointed by the Court in the above-captioned
 5   action. This declaration is based upon my personal knowledge and, if called upon, I could and
 6   would competently testify thereto.
 7           2.       I submit this declaration pursuant to Civil Local Rule 7-11 in connection with
 8   Consumer Plaintiffs’ Opposition to Defendant Apple Inc.’ s Daubert Motion to Exclude Testimony
 9   of Professor Daniel L. McFadden. Apple filed its motion in the above-referenced action on August
10   11, 2021 (ECF No. 474).
11           3.       Attached hereto as Exhibit A is a true and correct copy of excerpts from the
12   transcript of the deposition of Daniel L. McFadden, taken on August 3, 2021.
13           4.       Attached hereto as Exhibit B is a true and correct copy of excerpts from the trial
14   transcript of Epic Games, Inc. v. Apple, Inc., No. C-20-5640, on May 21, 2021.
15           5.       Attached hereto as Exhibit C is the Declaration of Minjae Song in Support of
16   Plaintiffs’ Opposition to Defendant Apple Inc.’s Daubert Motion to exclude Testimony of
17   Professor Daniel L. McFadden, dated August 25, 2021.
18           I declare under penalty of perjury under the laws of the United States that the foregoing is
19   true and correct. Executed this 25th day of August 2021, at San Diego, California
20
21                                                        /s/ Rachele R. Byrd
22                                                         RACHELE R. BYRD

23
24
     27597
25
26
27
28

                                                 -1-
                  BYRD DECL. ISO PLAINTIFFS’ OPPOSITION TO DEFENDANT APPLE INC.’S DAUBERT
                        MOTION TO EXCLUDE TESTIMONY OF PROFESSOR DANIEL L. MCFADDEN
                                                                      No. 4:11-CV-06714-YGR
